The Chancellor:-
It is a rule in equity proceedings, subject to some exceptions, that all persons having an interest in the subject-matter, such as may be affected by the decree sought, shall be parties, whether plaintiff or defendant. Mitford's Pl (164); Cooper's Eq. (33) n; 1 Daniell's Ch. Pr. (240); Story's Eq. Pl. Sec. 72. The object of the rule is that complete justice may be done by settling the rights of all persons interested in the subject of the proceeding, so as to make the performance of the order of the court perfectly safe to those who are compelled to obey it, and to prevent a multiplicity of suits. It may be that a party interested in the subject-matter may neither seek a decree, nor may a decree be sought against him. Nevertheless if his interests may be affected, he must be joined to the end that he may be heard and that his rights may be concluded by the suit and further litigation be prevented. Of this class is a great variety of cases, which are enumerated at large in 1 Dan. Ch. Pr. (241) chap. V sec. 1, and Sto. Eq. Pl. Sec. 159. They are classed as cases in which there are persons having concurrent interests or rights with those of the'party instituting the suit, and who maybe affected by the decree ; all of whom, it is said, must be brought before the court either as co-plaintiffs or defendants. Ordinarily, persons having such concurrent interests are joined as plaintiffs, but if such a person refuse to join in the bill the party seeking relief must be at liberty to join him as a co-defendant ; for, otherwise, the refusal or indifference of one among a number of persons having a community of rights would deprive others of all remedy. Among the cases put by Justice Story, Eq. Pl., Sec. 159, is that of one joint tenant, who' “cannot ordinarily sue or be sued with- “ out joining the other joint tenants.” “So,” he proceeds, *253“ tenants in common must all sue and be sued in cases “touching their common rights and interests. So, per- “ sons having a common interest in a trust fund in moieties “ must join in a suit where redress is sought on account of “the fund improperly dealt with.” Munch vs. Cockerell, 8 Sim. 219. The present is of the class referred to and similar in circumstances to the one cited from Simons. Mrs. Thomas is one of the persons entitled, under the will of Esther Coverdale, to the proceeds of the real estate directed by the testatrix to be sold, the defendant Purnell being the trustee. The bill is filed for his removal from the trusteeship for misconduct and fraud, and for a sale and distribution of proceeds to be made by either substituted trustees or by complainant, if he be not removed. Mrs. Thomas has precisely the same interests as the complainants, and must be affected by this proceeding. If, objecting to the decree sought, she has refused to join as a co-plaintiff, she should be joined as a co-defendant that her objection may be heard and her rights concluded by such decree as may be made.
The demurrer is overruled and the defendant Eliza Ann Thomas ordered to answer or plead.